ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
In his motion for rehearing, appellant insists that he was entitled to have a jury trial upon the fact issue arising upon the revocation of his probated sentence, and that the trial court erred in refusing to accord him such trial upon that issue.
A similar contention was held untenable in the case of Ollie Chester Wilson, No. 25,332, this day decided. (Page 228 of this volume.)
The motion for rehearing is overruled.
Opinion approved by the court.